DETAILED ACTION
This Office Action is in response to the amendment filed December 22, 2020 for the above identified patent application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Reference 54-30175 (JP ‘175) in view of Stott (USP 3,419,120).
JP ‘175 teaches a transmission mechanism comprising: a first gear (16) coaxially fixed to a rotational shaft (11) having a hollow shape, a second gear (12) and a third gear (13), the second gear and the third gear being rotatably and coaxially disposed on an outer periphery of the rotational shaft such that the second gear and the third gear are opposed to each other; a gear select clutch (19) disposed between the second gear and the third gear, and configured to select one of a state in which the second gear and the first gear are coupled and the third gear and the first gear are decoupled, and a 
JP ‘175 teaches does not teach the claimed structure of the second and third gears, such as the width of the gears of the depth of the recess portion.  However, it was known to configure a gear transmission with claimed gear and clutch arrangement.  Specifically, Stott teaches a rotational shaft (14), a second gear (12) and a third gear (10), the second gear and the third gear being rotatably and coaxially disposed on an outer periphery of the rotational shaft such that the second gear and the third gear are opposed to each other; a gear select clutch (26,40,42) disposed between the second gear and the third gear, a width of the third gear (10) in the axial direction is larger than a width of the second gear (12) in the axial direction, recess portions are provided in mutually opposed surfaces of the second gear and the third gear, respectively, a depth in the axial direction of the recess portion of the third gear being larger than a depth in the axial direction of the recess portion of the second gear, and the gear select clutch is disposed in a manner to enter an inside of each of the recess portions of the second gear and the third gear such that a center (center of 40, note the claims do not clearly defined the “center”) in the axial direction of the gear select clutch is positioned in the inside of the recess portion of the third gear when the first gear is decoupled from the second gear and the third gear, first gear-side dog teeth (32) are formed in the recess portion of the second gear, second gear-side dog teeth (30) are formed in the recess 
  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to modify the gear and clutch arrangement of JP ‘175 with the gear and clutch structure disclosed by Stott, motivation being to provide a compact gear arrangement capable of transmitting a predetermined speed ratio and torque capacity.
	With respect to claim 3, JP ‘175 teaches the clutch operation unit is configured to mesh the clutch-side dog teeth of the clutch sleeve with the gear-side dog teeth of one of the second gear and the third gear, by moving the clutch sleeve in the axial direction toward one of the second gear and the third gear.  

	With respect to claim 6, JP ‘175 teaches the clutch operation unit includes: a sleeve coupling shaft (20) perpendicularly penetrating the operation shaft disposed in the hollow part of the rotational shaft, passing through a shaft slide gap portion provided in the guide portion, and being fixed to the clutch sleeve; and a thrust movement mechanism (21,25) configured to advance and retreat the operation shaft in the axial direction, wherein the clutch sleeve is advanced and retreated between the second gear and the third gear by advancing and retreating, by an operation of the thrust movement mechanism, the sleeve coupling shaft in the shaft slide gap portion in the axial direction via the operation shaft.   

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658